Pursuant to Ind.Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any                      FILED
                                                            Aug 09 2012, 9:05 am
court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.                        CLERK
                                                                  of the supreme court,
                                                                  court of appeals and
                                                                         tax court




ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

TINA GLOVER                                     GREGORY F. ZOELLER
Aurora, Indiana                                 Attorney General of Indiana

                                                ELIZABETH ROGERS
                                                Deputy Attorney General
                                                Indianapolis, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

TINA GLOVER,                                    )
                                                )
       Appellant-Plaintiff,                     )
                                                )
              vs.                               )      No. 15A01-1107-MI-316
                                                )
INDIANA FAMILY AND SOCIAL                       )
SERVICES ADMINISTRATION,                        )
                                                )
       Appellee-Defendant.                      )


                    APPEAL FROM THE DEARBORN CIRCUIT COURT
                        The Honorable James D. Humphrey, Judge
                             Cause No. 15C01-1104-MI-117


                                      August 9, 2012

               MEMORANDUM DECISION – NOT FOR PUBLICATION

RILEY, Judge
                              STATEMENT OF THE CASE

       Appellant-Petitioner, Tina Glover (Glover), appeals the trial court’s order

dismissing her petition for judicial review with prejudice.

                                         ISSUES

       Glover raises three issues on appeal, which we consolidate and restate as:

Whether the trial court properly dismissed Glover’s petition.

                        FACTS AND PROCEDURAL HISTORY

       On April 12, 2010, Glover submitted a request for a hearing with the FSSA

regarding a decrease in her food stamps. On August 17, 2010, the FSSA held a hearing

and restored Glover’s food stamps for that month. On March 14, 2011, the FSSA issued

a final decision against Glover. On April 19, 2011, Glover filed a petition for judicial

review. On June, 3, 2011, FSSA filed a motion to dismiss Glover’s petition for judicial

review because Glover failed to comply with the Administrative Orders and Procedure

Act (AOPA) by not timely filing her petition and by not verifying the petition. On July,

12, 2011, the trial court granted FSSA’s motion to dismiss Glover’s petition for judicial

review.

       Glover now appeals.

                             DISCUSSION AND DECISION

       Glover brings this appeal pro se. Pro se litigants are held to the same standard of

rule compliance as attorneys admitted to the practice of law and must also comply with

the appellate rules to have their appeal determined on the merits. Smith v. State, 822
                                            2
N.E.2d 193, 203 (Ind. Ct. App. 2005), trans. denied. FSSA requests that this court

dismiss Glover’s Appellant Brief because it wholly failed to comply with the Indiana

Rules of Appellate Procedure.

       Ind. Appellate Rule 46(A) delineates the proper arrangement and contents of the

appellant’s brief. The statement of the facts “shall describe the facts relevant to the issue

presented for review.” App. R. 46(A)(6). Glover’s entire statement of the facts is

comprised of a random stream-of-consciousness narration of alleged events purportedly

leading to the instant appeal. Glover’s statement of facts is unsupported and without the

necessary citation to documents within the record.

       The summary of the argument should contain a succinct, clear, and accurate

statement of the arguments made in the body of the brief. App. R. 46(A)(7). Here,

Glover’s summary of the argument is a single sentence claiming, “FSSA unjustly

withheld food stamps, falsely accused us of fraudulent actions and stole our tax return

while in appeal with Indiana Court of Appeals.” (Appellant’s Br. p. 7). Although this

statement is succinct, it is anything but clear or accurate; instead, this is an unsupported

and undocumented allegation of wrongdoing against the FSSA.

       The argument section of the appellant’s brief must contain the contentions of the

appellant on the issues presented, supported by cogent reasoning.       Thacker v. Wentzel,

797 N.E.2d 342, 345 (Ind. Ct. App. 2003). Each contention must be supported by

citations to the authorities, statutes, and the appendix or parts of the record on appeal

relied on. Id. This court will not consider an appellant’s assertion on appeal when he has

                                             3
not presented a cogent argument supported by authority and references to the record as

required by the rules. Pitman v. Pitman, 717 N.E.2d 627, 633 (Ind. Ct. App. 1999).

Glover’s argument section consists of a single sentence stating, “my husband, family and

I should not be held responsible for FSSA’s unprofessionalism, incompetence and

disorganization.” (Appellant’s Br. p. 8). Obviously, Glover’s argument section does not

include a standard of review nor does it use case law to establish a persuasive position of

law.

       The statement of issues shall concisely and particularly describe each issue

presented for review. App. R. 46(A)(4). A brief should not only present the issues to be

decided on appeal but it should be of material assistance to the court in deciding those

issues. Wright v. Elston, 701 N.E.2d 1227, 1231 (Ind. Ct. App. 1998), trans. denied.

However, Glover’s statement of the issue section is a brief summary of the facts stated in

the statement of the facts section. Glover does not indicate any clear issues for our

review but rather lists traits of the FSSA which Glover claims to be objectionable,

describing her general unhappiness with the FSSA as an agency.

       Glover’s statement of the case also fails to comply with the appellate rules. The

statement of the case shall briefly describe the nature of the case, the course of the

proceedings relevant to the issues presented for review, and the disposition of the issues

by the trial court or Administrative Agency. App. R. 46(A)(5). Glover’s statement of the

case fails to adhere to any of these requirements but instead includes one sentence

alleging that the FSSA owes her and her family money.

                                            4
      The purpose of appellate rule 46(A) is to aid, expedite review, and relieve the

appellate court of the burden of searching the record and briefing the case. Thacker, 797

N.E.2d at 345.      Alleged errors will be deemed waived where an appellant’s

noncompliance with the rules of appellate procedure is so substantial it impedes our

appellate consideration of the errors. Id. This court will not become an advocate for a

party, nor will we address arguments which are inappropriate, too poorly developed or

improperly expressed to be understood. Id. In sum, it is clear that Glover requests that

we make her argument for her. Although we empathize with her position, we cannot act

as her legal counsel and identify issues for her or make her argument. Glover’s non-

compliance with the Indiana Rules of Appellate Procedure is so substantial we conclude

that she has waived her arguments on appeal. Accordingly we dismiss her appeal.

                                    CONCLUSION

       Based on the foregoing, we conclude that Glover waived her argument by failing

to comply with Ind. Appellate R. 46(A). We therefore dismiss her appeal.

      Dismissed.

NAJAM, J. and DARDEN, S. J. concur




                                           5